     0:18-mc-00355-DCN-PJG    Date Filed 10/18/18   Entry Number 2          Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT             1\!CElVEO
                                                           USOC CLERK. COLUMBIA. SC
                   FOR THE DISTRICT OF SOUTH CAROLINA                ..,.
                                                             2818 ·JUL 16 AH to: lt5
In re:

W. ROBERT WARDELL, JR., and

DON MITCHELL WILBORN,

              Plaintiffs,               Northern District of Ohio

v.                                      C/A No.:     3:18-cv-01075-JJH

RENEA ROYSTER, et al.

             Defendant.



      MOTION FOR AN ORDER DIRECTING BOP TO PRESERVE EVIDENCE IN

                             FOREIGN PROCEEDINGS



TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW W. Robert Wardell, Jr., and Don Mitchell

Wilborn, appearing prose, and respectfully moves this

honorable Court for an order directing the BOP to preserve

evidence in Wardell/Wilborn v. Royster, No. 3:18-cv-01075-JJH

(N.D. Ohio) and Wardell/Wilborn v. Royster, No. 2017-CV-H 233

(Ottawa County Court of Common Pleas).              As grounds in support,

Messrs. Wardell and Wilborn state:

        Messrs. Wardell and Wilborn are Plaintiffs in the above

cited cases.      Currently, neither court has jurisdiction over

this matter as the case has been improperly removed by the

Ohio Defedants to an Ohio court, contrary to 28 U.S.C. §



                                        1
     0:18-mc-00355-DCN-PJG           Date Filed 10/18/18   Entry Number 2   Page 2 of 6




1441(b) (2)         A motion to remand remains pending in the U.S.

,District Court for the Northern District of Ohio.                      The Ottawa

County Court of Common Pleas lacks jurisdiction until such

time as the federal court remands back.

        In the meantime, an issue over which this Court would,

arguably, have jurisdiction has arisen.

        The Defendant in the above-referenced actions, Renea

Royster, aka Renee Bell, aka Renyne Rouster, dba Bridging the

Gap, the Plaintiffs have learned, through fellow inmates, has

been sending false and disparaging emails--from Ohio to inmate

FNU Boyd, housed in BA Unit, at the FCI Estill, South

Carolina--in an effort to intimidate and harass the

Plaintiffs.

        While the exact contents of these emails is not known to

Plaintiffs, it is believed that the emails consist of

Plaintiffs' criminal docket sheets and allegations of

cooperation with the government, as well as other disparaging

commentary relevant to the pending civil proceedings underway

in Ohio.

        The BOP does not permanently maintain these emails and,

after a short period of time, tapes over them or recycles them

in some way--making any data irretrievable.

        The Plaintiffs will seek to obtain the emails via a

foreign subpoena duces tecum from this Court, pursuant to Fed.

R.    Ci V. P. 4 5 ( c) ( 2) (A) .

        Accordingly, Messrs. Wardell and Wilborn pray for an



                                               2
 0:18-mc-00355-DCN-PJG   Date Filed 10/18/18    Entry Number 2   Page 3 of 6




order from this Court directing the FCI Estill (BOP), South

Carolina, to properly preserve all emails to/from Renea

Royster, aka Renee Bell, aka Renyne Rouster, dba Bridging the

Gap and to/from FNU Boyd in Unit BA of the FCI Estill, related

to Messrs. Wardell and/or Wilborn, until such time as a

foreign subpoena can be obtained or an Ohio court can issue

proper directives related to this evidence.           In the

alternative, this Court should order the emails submitted "in

camera" for the Court to forward to the appropriate

authorities after reviewing the contents for itself.

     Respectfully submitted this JD'=!Y day of July, 2018.




                                   W. Robert Wardell, Jr.

                                   Reg. No. 32096-013




                                   Don Mitchell Wilborn

                                   Reg. No. 29431-001



                                   P.O. Box 699

                                   Estill, SC       29918-0699

                                   (303) 237-7509 (M)

                                   cimarronfarms@gmail.com

                     CERTIFICATE OF SERVICEI

     We hereby certify that on this      /DY:   day of July, 2018, we



                                   3
    0:18-mc-00355-DCN-PJG     Date Filed 10/18/18   Entry Number 2   Page 4 of 6




served the PLAINTIFFS' SUBMISSION RE:               APPEARANCE BY VIDEO

TELECONFERENCING by delivering_ _ mailing_**_ faxing _ _ same

to all counsel/parties of record, as required by law:

            Clerk

            U.S. District Court

            901 Richland St.

            Columbia, SC     29201



            Renea Royster

            P.O. Box 76

            Martin, OH     43445

                 DECLARATION UNDER PENALTY OF PERJURY

       We declare (certify, verify, or state), under penalty of

perjury, that the information in the foregoing Certificate of

Service is true and correct.          See 28 U.S.C. § 1746; 18 U.S.C.

§   1621.

       Executed on   10     July, 2018, at Estill, South Carolina.




                                        W. Robert Wardell, Jr.




                                        Don Mitchell Wilborn



       **Said pleading, if mailed, was deposited with prison

officials for mailing in the prison's legal mail system, de-



                                        4
 0:18-mc-00355-DCN-PJG   Date Filed 10/18/18   Entry Number 2   Page 5 of 6




signated as "Legal Mail" and/or "Special Mail," on or before

the last day for filing, pursuant to the "Mailbox Rule," and

is deemed "filed" as of that date.       Houston v. Lack, 487 U.S.

266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988); Richards v.

Thaler, 710 F.3d 573, 576 (5th Cir. 2013) (holding that the

"mailbox rule" deems a prose prisoner's pleading filed on the

date it is delivered to prison officials for mailing);             United

States v. McNeill, 523 Fed. App'x 979 (4th Cir. 2013) ("pro se

litigant's papers are considered filed upon 'delivery to

prison authorities, not receipt by the clerk.'"); United

States v. Ceballos-Martinez, 358 F.3d 732 (10th Cir. 2004),

revised and superseded, 371 F.3d 713       (10th Cir. 2004), reh'g

denied en bane, 387 F.3d 1140 (10th Cir. 2004), cert. denied,

125 S.Ct. 624 (Dec. 29, 2004); Jeffries v. United States, 748

F.3d 1310, 1314 (11th Cir. 2014) ("Under the prison mailbox

rule, a prose prisoner's court filing is deemed filed on the

date it is delivered to prison authorities for mailing");

Williams v. McNeil, 557 F.3d 1287, 1290 n.2 (11th Cir. 2009);

Washington v. United States, 243 F.3d 1299, 1301 (11th Cir.

2001) ("Absent contrary evidence, we will assume that a

prisoner's filing 'was delivered to prison authorities the day

he signed it.'"); Adams v. United States, 173 F.3d 1339, 1341

(11th Cir. 1999) ("a prisoner's motion is deemed filed on the

date it is delivered to prison officials for mailing"); C.A.R.

25(b); C.R.Civ.P. 5(e); C.R.Crim.P. 45(f); Fed.R.Civ.P. 5;

Fed.R.App.P. 4 (c); S.Ct.R. 29.2; R. Gove·rning       §§   2254 and



                                   5
 0:18-mc-00355-DCN-PJG   Date Filed 10/18/18   Entry Number 2   Page 6 of 6




2255 Cases, codified at U.S. Dist. Cts. 3(d).          First-class

postage was prepaid and the envelope was properly addressed to

counsel of record and the Court as indicated above.             Where

applicable, the pleading was submitted to the Clerk of Court

for filing in the CM/ECF system or electronic filing system.

Notice of Electronic Filing will be sent by the Clerk of Court

to all registered CM/ECF or electronic filing participants.




                                   6
